Citation Nr: 1041535	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-22 828	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Whether new and material evidence to reopen a claim for service 
connection for bilateral pes planus has been received.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1987 to September 
1990, and from June 1991 to September 1996.

This appeal to the Board of Veterans Appeals (Board) arises from 
a November 2005 rating action that denied service connection for 
bilateral pes planus on the grounds that new and material 
evidence to reopen the claim had not been received.

In June 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.

By decision of September 2007, the Board remanded the matter on 
appeal to the RO for further development of the evidence and for 
due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The RO denied service connection for bilateral pes planus by 
rating action of October 2004; the Veteran was notified of that 
determination by letter the same month, but he did not appeal.

3.  Additional evidence received since the October 2004 rating 
action is either cumulative or redundant of evidence previously 
of record, or does not relate to an unestablished fact necessary 
to substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The October 2004 rating action denying service connection for 
bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 (2010).

2.  The evidence received since the October 2004 rating action 
denial is not new and material, and the criteria for reopening 
the claim are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, 
upon the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim, as well as the duty to notify him what evidence will be 
obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, it defines the obligation of the VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

With respect to the application to reopen the claim for service 
connection for bilateral pes planus, the Board points out that 
the VCAA expressly provides that nothing therein shall be 
construed to require the VA to reopen a claim that has been 
disallowed except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f).  Because, as explained in more detail below, the 
Veteran has not presented new and material evidence to reopen 
that claim for service connection, it does not appear that the 
duty to assist provisions of the VCAA are applicable in the 
instant appeal.  In any event, the Board has determined that all 
notification and development action needed to render a fair 
decision on that claim on appeal has been accomplished.

A September 2005 pre-rating RO letter informed the Veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claim, including what was needed to establish 
entitlement to service connection on the basis of new and 
material evidence, as well as what was needed to establish 
entitlement to the underlying claim for service connection on the 
merits. Thereafter, they were afforded opportunities to respond.  
The Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been provided ample opportunity to submit such 
information and evidence.  

Additionally, the September 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the Veteran get 
evidence necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and if needed, authorization to obtain them.  That 
letter further specified what evidence the VA had received, what 
evidence it was responsible for obtaining, to include Federal 
records, and the type of evidence that it would make reasonable 
efforts to get.  The Board thus finds that the 2005 letter 
cumulatively satisfies the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will be 
obtained by him and what evidence will be retrieved by the VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the September 2005 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran prior to the November 2005 rating action 
on appeal.  

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a 
service connection claim (veteran status, the existence of a 
disability, a connection between the veteran's service and that 
disability, the degree of disability, and the effective date 
pertaining thereto).  In this case, the veteran's status and the 
degree of disability are not at issue, and the RO afforded the 
Veteran proper notice pertaining to the effective date 
information in a May 2006 letter, thus meeting the notice 
requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development on 
the claim currently under consideration has been accomplished.  
The RO, on its own initiative and pursuant to the Board remand, 
has made reasonable and appropriate efforts to assist the 
appellant in obtaining all evidence necessary to substantiate his 
claim, to include obtaining all available service and post-
service VA and private medical records up to 2007.  A transcript 
of the veteran's June 2007 Board hearing testimony has been 
associated with the claims folder and considered in adjudicating 
this claim.  Significantly, the Veteran has not identified, nor 
does the record otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be considered in 
connection with the matters currently under consideration.  
 
Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).  Such a determination requires a 
finding of a current disability that is related to an injury or 
disease incurred in service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Where the evidence shows that there was an increase in 
disability during service, there is a presumption that the 
disability was aggravated by service.  In order to rebut the 
presumption of aggravation, there must be clear and unmistakable 
evidence (obvious or manifest) that the increase in severity was 
due to the natural progress of the disability.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2010).  See Wagner v. 
Principi, 370 F. 3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury if 
the condition underwent no increase in severity during service on 
the basis of all of the evidence of record pertinent to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 C.F.R. § 3.306(b).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).  Intermittent or temporary flare-ups during 
service of a pre-existing injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. App. 
292, 297 (1991).  Accordingly, a lasting worsening of the 
condition - i.e., a worsening that existed not only at the time 
of separation, but one that still exists currently - is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also 
Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The RO previously considered and denied the veteran's claim for 
service connection for bilateral pes planus in October 2004.  The 
evidence considered at that time included the service medical 
records, and post-service VA outpatient examination reports.  

On October 1987 enlistment examination, the examiner noted 
asymptomatic flat feet, and examination of the feet showed 
moderate pes planus. The subsequent service medical records show 
no complaints, findings, diagnoses, or notations of pes planus.

Post-service VA outpatient examination reports from November 2000 
to March 2003 showed bilateral pes planus, but no nexus to the 
veteran's military service or any incident thereof, including no 
notations that any preexisting pes planus increased in severity 
during service, or was aggravated thereby.  

On that record, the RO by rating action of October 2004 denied 
service connection for bilateral pes planus on the grounds that 
new and material evidence to reopen the claim had not been 
submitted.  The Veteran was notified of that determination by 
letter the same month, but he did not initiate an appeal.  As 
such, that rating action is final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.
  
However, the VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted by or 
on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The current application to reopen the claim was filed in August 
2005.  The Veteran contends that his bilateral pes planus was 
aggravated by his military service, and he gave testimony to that 
effect at the June 2007 Board hearing.  
  
With respect to attempts to reopen previously-denied claims, 
38 C.F.R. § 3.156(a) provides that new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the claim 
to reopen fails on that basis, and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material," in the sense that, when considered by itself or 
with previous evidence of record, it does not relate to an 
unestablished fact necessary to substantiate the claim, or raise 
a reasonable possibility of substantiating the claim, the claim 
to reopen fails on that basis and the inquiry ends.  38 C.F.R. 
§ 3.156.  If the evidence is determined to be both new and 
material, the VA must reopen the claim and evaluate the merits 
after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial of the claim on any basis (in this case, the October 
2004 rating action) in determining whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record since 
the RO's prior final October 2004 denial constitutes new and 
material evidence to reopen the claim for service connection for 
bilateral pes planus, in that there remains no competent medical 
evidence that the veteran's preexisting bilateral pes planus was 
aggravated by his military service.

The additional pertinent medical evidence added to the record 
since the final October 2004 rating action-consisting of post-
service private and VA medical records from 2004 to 2007-shows 
treatment and evaluation of the Veteran for bilateral pes planus, 
but contains no competent medical evidence that any such 
preexisting disability was aggravated by his military service.  

Received in May 2006 was a September 2004 statement by D. B., 
C.O., stating that he was following the Veteran for severe pes 
planus of the feet, but he made no reference to the veteran's 
military service.

On that record, the Board concludes that the additional evidence 
associated with the claims folder since the RO's October 2004 
rating action is either cumulative or redundant of evidence 
previously of record, or does not, by itself or when considered 
with previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim for service connection for 
bilateral pes planus, or raise a reasonable possibility of 
substantiating the claim.  Rather, there only continues to be no 
competent medical evidence that such preexisting bilateral pes 
planus was aggravated by the veteran's military service. 

With respect to the assertions and testimony of the Veteran, the 
Board notes that he is competent to offer evidence as to facts 
within his personal knowledge, such as his own symptoms.  
However, medical questions of diagnosis and etiology are within 
the province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
Veteran, without the appropriate medical training or expertise, 
is not competent to render a persuasive opinion on a medical 
matter such as whether his current bilateral pes planus is the 
result of aggravation of a preexisting disability by his military 
service.  See Bostain v. West, 11 Vet.  App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen, 10 Vet. App. at 186 (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, the 
assertions of the Veteran in this regard have no probative value.

Under these circumstances, the Board must conclude that none of 
the additional evidence added to the claims folder since the 
October 2004 RO denial constitutes new and material evidence to 
reopen the claim for service connection for bilateral pes planus.  
Therefore, the October 2004 rating action remains final as to 
that matter, and the Board must deny the appeal.  Since the 
Veteran has not fulfilled the threshold burden of submitting new 
and material evidence to reopen the finally-disallowed claim, the 
"benefit-of-the-doubt" doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral pes planus has not been received, the 
appeal is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


